Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 10-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art of record does not teach or disclose the following combination of limitations as amended in independent claim 1 and similarly claim 10:

a touch metal layer disposed on the insulating layer and comprising a plurality
of first electrodes arranged in a first direction, a plurality of second electrodes
arranged in a second direction, and the first electrodes and the second electrodes
located over the shielding layer, wherein the plurality of first electrodes electrically
connect to the conductive portion of the shielding layer through the plurality of
through holes, opposite ends of each of the first electrodes extend over and
completely cover the through boles, and the shielding portion of the shielding layer
is grounded through the touch metal layer; 	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623            
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623